DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and response of 25 October 2021 are entered.
	The Election/Restriction requirement remains in effect.
	Claims 3-5, 10, 12-19, 30, 32, 37, 40, and 47-50 have been canceled. Claims 1, 2, 6-9, 11, 20-29, 31, 33-36, 38, 39, 41-46, and 51-54 are pending. Claims 45 and 46 are withdrawn. Claims 1, 2, 6-9, 11, 20-29, 31, 33-36, 38, 39, 41-44, and 51-54 are being examined on the merits.
	The rejection of claims 14, 18, 38, and 39 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 25 October 2021.
The rejection of claims 1, 2, 5-9, 12, 16, 20-29, 31, 33-39, and 41-43 under 35 U.S.C. 103 as being unpatentable over ‘022 is withdrawn in light of the amendment filed 25 October 2021.
The rejection of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over ‘022 in view of Tirumalasetty is maintained and expanded in light of the amendment to incorporate the rejection of claims 1, 2, 6-9, 20-29, 31, 33-36, 38, 39, and 41-43 as well as newly added claims 51-54. The Examiner also is providing responses to the arguments filed in the interests of compact prosecution.

	The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over ‘022 in view of ‘979 is withdrawn in light of the cancellation of claim 18 in the amendment of 25 October 2021.
The rejection of claim 44 under 35 U.S.C. 103 as being unpatentable over ‘022 in view of Heinemann is withdrawn in light of the amendment filed 25 October 2021 and a new grounds of rejection made over ‘022 and Tirumalasetty in view of ‘Heinemann. A response to the arguments as filed is provided in the interests of compact prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1, 2, 6-9, 11, 20-29, 31, 33-39, 41-43, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0273022 A1, published 1 October 2015, hereafter referred to as ‘022) and Tirumalasetty and Eley (J. Pharmaceutical Sci. 94: 246-255, published 2005, hereafter referred to as Tirumalasetty).
The ‘022 application teaches a composition containing insulin lispro (an insulin compound), zinc oxide (ionic zinc), phenol, m-cresol, glycerol, sodium monophosphate, trisodium citrate, disodium EDTA, nicotinamide (a nicotinic compound), and MgSO4 (see 
The difference between the ‘022 composition and the claimed invention is that the composition of ‘022 teaches nonionic surfactants but does not teach an alkyl glycoside. 
The Tirumalasetty art teaches that dodecyl maltoside (DDM) when utilized at non-toxic concentrations can effectively improve the transport of insulin across cell monolayers (see e.g. p.253 Col.1). DDM is suggested as an additive to allow for nasal delivery of insulin (see e.g. p.254 Col.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the specific composition of ‘022 as found in Table 8 could readily be modified to further include a nonionic surfactant in the form of a polysorbate as taught elsewhere in ‘022 to aid in rapid dissolution in aqueous media. The ‘022 art provides a direct motivation to add a polysorbate to aid in dissolution when reconstituted for administration, and as such is an obvious addition to an insulin formulation as in ‘022. There would have been a reasonable expectation of success because the ‘022 art provides direct teachings as to why nonionic surfactants would be added to an insulin formulation, with there being a reasonable expectation that the same results would be achieved in dissolution. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of ‘022 could be modified to substitute DDM as taught in Tirumalasetty prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
With respect to claim 2, insulin lispro as in ‘022 is one of the recited species of insulin compounds.
With respect to claim 6, the ‘022 art teaches insulin lispro at 3.788 mg/ml, with activity of 26.4 U/mg, i.e. that the resulting concentration is 100 U/mL.
With respect to claim 7, as set forth above nicotinamide is taught in ‘022.
With respect to claim 8, the ‘022 art also indicates that nicotinic acid can be utilized (see e.g. [0117]).
With respect to claim 9, the formulation of ‘022 includes 6.106 mg/ml nicotinamide, which given the formula weight of nicotinamide (122.12 g/Mol) is 50 mM.
With respect to claim 11, the Tirumalasetty art provides for use of dodecyl maltoside.
With respect to claim 16, the ‘022 art also indicates that poloxamer 188 can be used as a stabilizer (see e.g. [0079]).

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Since there is no particular indication from the specification that the concentration of the surfactant is for any particular purpose or to solve a particular problem, absent unexpected results, it would have been obvious to one of ordinary skill in the art to discover the optimum concentration of the surfactant by normal optimization procedures common to the pharmaceutical arts.

	With respect to claims 25 and 27, the ‘022 art also indicates that sodium acetate may be added as an acid effective as a dissolution/stabilization agent (see e.g. [0061]-[0062]).
	With respect to claim 28, as set forth above the specification does not indicate that the concentration of the salt is for any particular purpose or to solve a particular problem, and as such absent any indication of unexpected results it would have been obvious to one of ordinary skill in the art to discover the optimum concentration of the salt through normal optimization procedures common to the pharmaceutical arts. See MPEP 2144.05 II. A. 
	With respect to claim 29, the ‘022 art indicates in other examples 0.476-0.501 mM zinc in a composition having 3.788 mg/mL insulin lispro (see e.g. Table 6). Given the molecular weight of zinc (65.4 g/Mol), this results in 0.03113-0.03277 mg zinc. For a 1 mL composition, therefore the ionic zinc is taught to be at a concentration of 0.82-0.86% by weight of zinc based on the weight of insulin lispro.
	With respect to claims 31 and 33, as set forth above the ‘022 art indicates glycerol is included in the formulation (see e.g. Table 8).
	With respect to claims 34 and 35, the ‘022 art indicates that fast acting insulins are administered in isotonic solutions at a pH of 7 (see e.g. [0051]).
	With respect to claim 36, as set forth above the ‘022 art includes phenol and m-cresol in the formulation. 

	With respect to claim 39, the instant application indicates that “substantially free” means the concentration of zinc binding species is less than 0.1 mM. 2.4 g of trisodium citrate is present in ‘022, which given the molecular weight of 258.6 g/Mol leads to 9.3 mM. While this is above the “substantially free” range, the ‘022 art provides further motivation to reduce citrate levels teaching that “Reducing the citrate levels in an insulin lispro formulation improves stability as measured by change in potency and decrease in HMWP” (see e.g. [0113]), providing the skilled artisan both a direct teaching and a motivation to further decrease or eliminate citrate in the formulation.
	With respect to claim 41, treatment of diabetes is an obvious use of the formulation, as insulin lispro is an insulin analog used to treat diabetes mellitus (see e.g. [0003]-[0010]).
	With respect to claims 42 and 43, the ‘022 art teaches placing the composition into injection vials or cartridges (see e.g. [0081]), i.e. a container containing one or more doses of the formulation and an injection needle (see e.g. [0086]). 
	With respect to claim 51, as set forth above the ‘022 art provides for compositions substantially free of zinc binding species.
	With respect to claim 52, as set forth above ‘022 and Tirumalasetty provide for a composition containing dodecyl maltoside.

	With respect to claim 54, as set forth above the ‘022 art provides for a composition substantially free of zinc binding species.
Response to Arguments:
	The Applicants summarize the obviousness conclusion. 
	The Examiner finds no issues with the summary as provided. 
	The Applicants argue a motivation to prepare the invention as claimed and reasonable expectation of success must be present to determine obviousness. 
	The Examiner argues that strict motivation is not determinative of obviousness, but rather a rationale to prepare the invention as claimed. The rationale to utilize nonionic surfactants arises from their use in ‘022, and Tirumalasetty provides the teaching to utilize DDM as a nonionic surfactant in an insulin formulation. Furthermore, the use of DDM in insulin preparations was generally known in the art. For instance, see Maggio E (US 2007/0298010 A1, published 27 December 2007), which teaches that DDM was known to prevent self-association of insulin and as a result prevent inactivation of biological activity (see e.g. [0067]). The ‘010 application also indicates that alkyl glycosides are generally known to increase stability of biologically active peptides and polypeptides (see e.g. [0011]). As ‘022 already provides for use of nonionic surfactants, one of ordinary skill in the art would have had a reasonable expectation that use of another surfactant in the form of alkyl glycosides such as DDM 
	The Applicants argue the invention must be considered as a whole and that the Office cannot merely focus on differences and substitutions between the claimed invention and the cited references. The Applicants argue the Office may not pick and choose from a reference to build a rejection. The Applicants argue a conclusory statement is insufficient without a reasoned explanation. 
	The Examiner argues the Applicants’ arguments are contrary to obviousness analysis as set forth above:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	The focus on differences between prior art and the claimed invention is a required step for obviousness. The Examiner agrees that a random “pick and choose” approach based on prior art is unacceptable, but argues that such an approach is not the case in the rejection of record. The Examiner has provided art teaching the majority of the claimed invention, noted the differences, and provided secondary art including the difference as well as a rationale to utilize the difference in the primary reference. There is no mere conclusory argument, but rather an explanation as to how elements would be selected based on the prior art.
The Applicants argue ‘022 is directed to injectable rapid acting insulin formulations and as admitted by the Examiner does not contain alkyl glycosides. The Applicants argue the exemplary formulations do not contain any nonionic surfactants.
The Examiner agrees that the difference between ‘022 and the claimed invention is the alkyl glycoside, which is provided by Tirumalasetty. Even if ‘022 concerns itself primarily with injectable formulations and Tirumalasetty concerns potential nasal forms, both still concern aqueous insulin formulations. Furthermore, the claims as filed only require the solution to be “suitable for injection”; there is no requirement that injection must actually occur. Even considering the differences, the art recognized at least as of 2007 that DDM and alkyl glycosides in general were useful for injectable insulin therapies as evidenced by the ‘010 application cited above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Applicants argue that Tirumalasetty discloses transport of insulin across monolayers of epithelial cells. The Applicants argue testing of <0.01% had no improvement in permeability. 
	The Examiner agrees that Tirumalasetty discloses use of DDM to transport insulin across epithelial cell monolayers. However, as pointed out above the art also recognized the use of alkyl glycosides and DDM specifically as useful for injectable insulin formulations as found in the ‘010 application. Furthermore, even if concentrations 
	The Applicants argue that experiments in Tirumalasetty suggest nasal delivery as an option, but does not reference an injectable form. The Applicants argue Tirumalasetty does not disclose formulations with DDM, ionic zin, a nicotinic compound, and a salt as claimed.
	Again, as argued above the claims only require that the aqueous formulation be “suitable for injection”, which even an aqueous formulation for nasal administration would be. The other features of the claimed invention are provided by ‘022 as argued above.
	The Applicants argue one of ordinary skill would not consider the DDM formulations of Tirumalasetty in light of the ‘022 formulation. The Applicants reiterate a lack of reasonable expectation of success.
	The Examiner disagrees for the reasons found above. Again, as evidenced the art already considered the use of DDM or other alkyl glycosides for insulin injects irrespective of only Tirumalasetty. The Examiner has also addressed allegations that the combination lacks a reasonable expectation of success above.
	The Applicants’ arguments have been considered but are not persuasive.

	 2. Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0273022 A1, published 1 October 2015) as applied to claim 1 above, and further in view of Heinemann et al. (Diabetologia 58:862-870, published 2015, hereafter referred to as Heinemann).

	Heinemann teaches that insulin pump therapy allows for continuous subcutaneous infusion for those patients with type 1 diabetes (see e.g. Abstract). The Heinemann art teaches such infusion is efficient and allows for automated systems (see e.g. Introduction).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the formulation of ‘022 could be placed into an insulin pump to allow for continuous subcutaneous insulin infusion as in Heinemann. 
Response to Arguments:
	The Applicants summarize the rejection of record.
	The Examiner finds no issues with the summary as provided.
	The Applicants reiterate the arguments concerning ‘022 and Tirumalasetty.
	The Examiner has addressed those arguments above and not found them persuasive.
	The Applicants argue Heinemann does not cure the deficiencies of ‘022 or Tirumalasetty. 
	The Examiner disagrees that ‘022 or Tirumalasetty are deficient other than their lack of teaching to a medical device to deliver an insulin formulation for the reasons found above.
The Applicants argue Heinemann does not teach the claimed formulation alone or in combination with ’022 and Tirumalasetty.
	The Examiner has addressed the arguments concerning the base formulation above in response to the rejection over ‘022 and Tirumalasetty.
	The Applicants argue Heinemann does not teach or suggest the claimed medical device. 
	The Examiner disagrees, as Heinemann establishes that the use of automated insulin pumps is ordinary and routine in the art. The pumps as described by Heinemann include an insulin pump, by necessity a reservoir containing insulin, and the ability to automatically administer insulin via a control algorithm. 
	The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1, 2, 6-8, 11, 20, 21, 22-24, 28, 29, 31, 33-36, 38, 39, 41-44, and 51-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 11, 14, 20-24, 26, 27, 29, 30, 32, 34, 35, 39, 41, and 49-52 of copending Application No. 16/337,706. Although the claims are not identical, they are not patentably distinct from each other because the ‘706 application claims separately all elements of the instant claims.
 The ‘706 application claims a formulation containing an insulin, ionic zinc, a zinc binding species, and a nonionic surfactant in the form of an alkyl glycoside (see e.g. claim 1). The ‘706 application further claims inclusion of nicotinic acid or nicotinamide (see e.g. 41). A further tonicity modifying agent can be present (see e.g. claim 26) in the form of sodium chloride (see e.g. claim 30). 
The difference between ‘706 and the claimed invention is that ‘706 does not claim the composition with both the nicotinic compound and the salt in the same claim.
However, the ‘706 art provides each separately in the claims (see e.g. claims 26, 31, and 41). It would be obvious to one of ordinary skill in the art to combine the formulation containing insulin, ionic zinc, nonionic surfactant, and nicotinic compound with a further tonicity modifying agent as found elsewhere in the claims. The motivation comes from the separate claiming such that combination of the presented options serve as obvious variants. There would be a reasonable expectation of success because inclusion of tonicity modifying agents is a routine and commonplace activity in the pharmaceutical arts. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, the ‘706 application also claims insulin lispro and recombinant human insulin (see e.g. claim 3).
With respect to claim 6, the ‘706 application claims insulin levels of 10-100 U/mL (see e.g. claim 7).

With respect to claim 11, as set forth above the ‘706 application claims alkyl glycosides, including dodecyl maltoside (see e.g. claims 21-23).
With respect to claims 20 and 21, the ‘706 application claims surfactant at 1-1000 µg/mL (see e.g. claim 24).
With respect to claims 22-24 and 26, as set forth above the ‘706 application claims inclusion of sodium chloride.
With respect to claim 28, the ‘706 application claims chloride at greater than 60 mM (see e.g. claim 32).
With respect to claim 29, the ‘706 application claims the same level of ionic zinc (see e.g. claim 11).
With respect to claim 31, the ‘706 application claims inclusion of trehalose, mannitol, glycerol, or 1,2-propanediol (see e.g. claim 27).
With respect to claim 33, the ‘706 application claims inclusion of glycerol (see e.g. claim 29).
With respect to claim 34, the ‘706 application claims an isotonic formulation (see e.g. claim 34).
With respect to claim 35, the ‘706 application claims pH of 5.5-9.0 (see e.g. claim 35).
With respect to claim 36, the ‘706 application claims the same preservatives (see e.g. claim 39).

With respect to claim 39, the ‘706 application claims formulations substantially free of the zinc binding compound (see e.g. claim 20).
With respect to claim 41, the ‘706 application claims treatment of diabetes mellitus (see e.g. claim 49).
With respect to claim 42, the ‘706 application claims containers (see e.g. claim 50).
With respect to claim 43, the ‘706 application claims injection devices (see e.g. claim 51).
With respect to claim 44, the ‘706 application claims medical devices (see e.g. claim 52).
With respect to claim 51, the ‘706 application claims a composition substantially free of EDTA or other zinc binding species with a logK of more than 12.3 at 25°C (see e.g. claim 1). The ‘706 application further claims where the logK is 4.5-12.3, encompassing the instantly claimed range (see e.g. claim 14).
With respect to claim 52, as set forth above the ‘706 application makes obvious an aqueous liquid formulation, and claim 23 of ‘706 makes obvious use of dodecyl maltoside.
With respect to claim 53, the ‘706 application claims levels of the nonionic surfactant including an alkyl glycoside at 1-1000 µg/mL, encompassing the instantly claimed range (see e.g. claim 24).

This is a provisional nonstatutory double patenting rejection.

2. Claims 1, 2, 6-9, 11, 20-29, 31, 33-36, 38, 39, 41-44, and 51-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 12, 22-34, 36, 38, 40, 41, 45, and 47 of copending Application No. 16/337,730 in view of Wilson et al. (US 2015/0273022 A1, published 1 October 2015) and Heinemann et al. (Diabetologia 58:862-870, published 2015).
The ‘730 application claims a composition containing insulin at 500-1000 U/mL, ionic zinc, a zinc binding species, and a nonionic surfactant (see e.g. claim 1). 
The difference between ‘730 and the claimed invention is that ‘730 does not specifically claim a salt and nicotinic compound, nor does it claim a medical device.
The ‘730 in a dependent claim however does claim inclusion of nicotinic acid or nicotinamide (see e.g. claim 47).
The relevance of ‘022 has been set forth above, including the inclusion of sodium chloride or sodium acetate. 
The relevance of Heinemann has been set forth above, including the use of a pump to deliver subcutaneous insulin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of ‘730 to include an insulin, ionic zinc, a zinc binding species, a nonionic surfactant, and a nicotinic compound as found in claims 1 and 47, and further to include sodium chloride or 
With respect to claim 2, the ‘730 application claims insulin lispro and recombinant human insulin (see e.g. claim 6).
With respect to claim 6, as set forth above the ‘730 application claims an insulin concentration within the claimed range.
With respect to claims 7 and 8, as set forth above the ‘730 application claims inclusion of nicotinamide or nicotinic acid.
With respect to claim 9, the formulation of ‘022 includes 6.106 mg/ml nicotinamide, which given the formula weight of nicotinamide (122.12 g/Mol) is 50 mM.
With respect to claim 11, the ‘730 application claims an alkyl glycoside in the form of dodecyl maltoside (see e.g. claims 23-26).
With respect to claims 20 and 21, the ‘730 application claims a surfactant at 1-1000 µg/mL (see e.g. claim 34). 
With respect to claims 22-27, as set forth above the ‘022 art teaches use of sodium chloride and sodium acetate.
With respect to claim 28, also as set forth above the concentration of the salt is a variable that can be optimized via routine experimentation. See MPEP 2144.05 II. A.

With respect to claim 31, the ‘730 application claims the same tonicity modifying agents (see e.g. claim 36).
With respect to claim 33, the ‘730 application claims inclusion of glycerol (see e.g. claim 38).
With respect to claim 34, the ‘730 application claims an osmolarity of 200-500 mOsm/L (see e.g. claim 40), which is within the range ordinarily considered as isotonic.
With respect to claim 35, the ‘730 application claims the same pH range (see e.g. claim 41).
With respect to claim 36, the ‘730 application claims the same preservatives (see e.g. claim 45).
With respect to claim 38, the ‘730 application claims the same properties of the zinc binding compound (see e.g. claim 1).
With respect to claim 39, the ‘730 application claims a composition substantially free of the zinc binding compound (see e.g. claim 22).
With respect to claim 41, the ‘730 application does not claim use of the insulin, however as set forth above the ‘022 application indicates the normal use to treat diabetes mellitus.
	With respect to claims 42 and 43, as set forth above the ‘022 art teaches these limitations.
	With respect to claim 44, given the injectable nature of ‘022 and the teachings of Heinemann with respect a subcutaneous pump, this serves as an obvious delivery route 
	With respect to claim 51, the ‘730 application claims formulations substantially free of zinc binding compounds (see e.g. claim 22).
	With respect to claim 52, as set forth above the ‘730 application makes obvious the claimed composition including the presence of dodecyl maltoside.
	With respect to claim 53, the ‘730 application claims that nonionic surfactants that encompass dodecyl maltoside can be present at 1-1000 µg/mL (see e.g. claim 34).
	With respect to claim 54, as set forth above the ‘730 application claims the zinc binding compound levels as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3. Claims 1, 2, 6-9, 11, 20-24, 26, 28, 29, 31, 33-36, 38, 39, 41-44, and 51-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 14-17, 19, 21, 23, 25, 31, 32, 34-36, 38-41, 43, and 47-50 of copending Application No. 16/610,826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘826 application claims the same composition by combination of various dependent claims.

The difference between ‘826 and the claimed invention is that ‘826 does not contain a single claim to a composition where a salt and a nicotinic compound are both present.
However, the ‘826 application in separate claims contains claims to inclusion of sodium chloride (see e.g. claim 36) and nicotinic compounds including nicotinic acid and nicotinamide (see e.g. claim 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various dependent claims in ‘826 encompassing inclusion of a salt and nicotinic compound into a single composition. The rationale to combine comes from them being present in the same application and serve as obvious variants of the base composition. There would be a reasonable expectation of success in combining the claims because each claim element is separately claimed as part of the insulin, zinc, zinc binding compound, and nonionic surfactant composition. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, the ‘826 application claims the same insulins (see e.g. claim 2). 
With respect to claim 6, the ‘826 application claims the same concentration of insulin (see e.g. claim 6).
With respect to claims 7 and 8, the ‘826 application claims nicotinic acid and nicotinamide (see e.g. claim 43).

With respect to claim 11, the ’826 application claims dodecyl maltoside (see e.g. claims 15 and 16). 
With respect to claims 20 and 21, the ‘826 application claims the same level of surfactant (see e.g. claim 25).
With respect to claims 22-24 and 26, the ‘826 application claims sodium chloride (see e.g. claim 36).
With respect to claim 28, the ‘826 application claims concentration of more than 50 mM (see e.g. claim 38).
With respect to claim 29, the ‘826 application claims the same levels of zinc binding compound (see e.g. claim 7).
With respect to claim 31, the ‘826 application claims inclusion of the same tonicity modifying agents (see e.g. claim 32).
With respect to claim 33, the ‘826 application claims inclusion of glycerol (see e.g. claim 34).
With respect to claim 34, the ‘826 application claims an isotonic solution (see e.g. claim 39).
With respect to claim 35, the ‘826 application claims the same pH range (see e.g. claim 40).

With respect to claim 38, the ‘826 application claims the same level of zinc binding species (see e.g. claim 1).
With respect to claim 39, the ‘826 application claims a composition substantially free of zinc binding compounds (see e.g. claim 14).
With respect to claim 41, the ’826 application claims methods of treating diabetes mellitus (see e.g. claim 47).
With respect to claim 42, the ‘826 application claims a container (see e.g. claim 48).
With respect to claim 43, the ‘826 application claims an injection device (see e.g. claim 49).
With respect to claim 44, the ‘826 application claims a medical device (see e.g. claim 50).
With respect to claim 51, as set forth above, the ‘826 application claims a composition substantially free of zinc binding species with a logK of 10-12.3 at 25°C (see e.g. claim 14).
With respect to claim 52, as set forth above the ‘826 application makes obvious a composition identical to that claimed, including the use of dodecyl maltoside as an alkyl glycoside. 
With respect to claim 53, the ‘826 application claims that the nonionic surfactant encompassing dodecyl maltoside is from 1-1000 µg/mL (see e.g. claim 25).
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. Claims 1, 2, 6-9, 11, 20-24, 26, 28, 29, 31, 33-36, 38, 39, 41, 42, 44, and 51-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 13, 24-31, 33, 34, 36, 38, 39, 43, 45, 54, and 83 of copending Application No. 17/044,706 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘706 application claims a system containing the same composition.
The ‘706 application claims a medical infusion pump containing an insulin compound, ionic zinc, and an alkyl glycoside as a nonionic surfactant (see e.g. claim 1). The ‘706 application further claims where the composition comprises the insulin compound, ionic zinc, nicotinic compound, alkyl glycoside, and a salt (see e.g. claim 54). The composition of claim 54 anticipates instant claim 1.
With respect to claim 2, the ‘706 application claims the same insulins (see e.g. claim 3).
With respect to claim 6, the ‘706 application claims overlapping insulin doses (see e.g. claim 8).
With respect to claims 7 and 8, the ‘706 application claims that the nicotinic compound is nicotinic acid or nicotinamide (see e.g. claim 45).

With respect to claim 11, the ‘706 application claims dodecyl maltoside (see e.g. claims 25-27).
With respect to claims 20 and 21, the ‘706 application claims a level within the range claimed (see e.g. claim 28).
With respect to claims 22-24 and 26, the ‘706 application claims the use of sodium chloride (see e.g. claim 34).
With respect to claim 28, the ‘706 application claims chloride levels of at least 60 mM (see e.g. claim 36).
With respect to claim 29, the ‘706 application claims the same ionic zinc levels (see e.g. claim 13).
With respect to claim 31, the ‘706 application claims the same tonicity modifying agents (see e.g. claim 31).
With respect to claim 33, the ‘706 application claims glycerol (see e.g. claim 33).
With respect to claim 34, the ‘706 application claims an isotonic solution (see e.g. claim 38).
With respect to claim 35, the ‘706 application claims the same pH range (see e.g. claim 39).

With respect to claim 38, the ‘706 application claims the same zinc binding species (see e.g. claim 16).
With respect to claim 39, the ‘706 application claims a composition substantially free of the zinc binding compound (see e.g. claim 17).
With respect to claim 41, the ‘706 application claims a method of treating diabetes mellitus (see e.g. claim 83).
With respect to claim 42, a medical device in the form of a pump can reasonably be interpreted as being a container as well.
With respect to claim 44, the ‘706 application as set forth above claims a medical device.
With respect to claim 51, as set forth above the ‘706 application claims a composition substantially free of a zinc binding compound.
With respect to claim 52, as set forth above the ‘706 application claims alkyl glycosides, including dodecyl maltoside (see e.g. claims 25-27).
With respect to claim 53, the ‘706 application claims a level of the alkyl glycoside of 1-1000 µg/mL (see e.g. claims 28-29).
With respect to claim 54, as set forth above the ‘706 application claims the same levels of zinc binding compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5. Claims 1, 2, 6-9, 11, 20-24, 25, 28, 29, 31, 33-36, 38, 39, 41-43, and 51-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 13, 16, 24-28, 30, 31, 33, 34, 36-39, 42, 44, and 74 of copending Application No. 17/044,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘719 application claims an injection device containing an overlapping composition.
The ‘719 application claims an injection device containing an insulin, ionic zinc, and an alkyl glycoside as a nonionic surfactant (see e.g. claim 1).
The difference between ‘719 and the claimed invention is that ‘719 does not provide a single claim to a composition containing an insulin, ionic zinc, nonionic surfactant, nicotinic compound, and a salt. 
However, the ‘719 application does provide a claim to a composition where nicotinic acid or nicotinamide are included (see e.g. claim 44). The ‘719 application also provides a claim to inclusion of sodium chloride (see e.g. claims 30 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the base injection device containing insulin, ionic zinc, and alkyl glycoside with sodium chloride and nicotinic acid or nicotinamide. The rationale to combine comes from the salt and nicotinic compound being featured as separate dependent claims, such that the skilled artisan would seek to combine those elements into a single composition. There would have been a reasonable expectation of success because the individual missing elements were separately claimed in ‘719. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

With respect to claim 6, the ‘719 application claims the same insulin dosage (see e.g. claim 8).
With respect to claims 7 and 8, the ‘719 application claims the nicotinic compounds (see e.g. claim 44).
With respect to claim 9, the ‘719 application does not explicitly claim a level of the nicotinic compound. However, as set forth above nothing from the specification indicates that the level of nicotinic compound solves a particular problem or provides an unexpected result. Accordingly, it is within the ordinary level of skill in the art to determine the level of nicotinic compound via routine optimization. See MPEP 2144.05 II. A.
With respect to claim 11, the ‘719 application claims dodecyl maltoside (see e.g. claims 25-27).
With respect to claims 20 and 21, the ‘719 application claims the same surfactant levels (see e.g. claim 28).
With respect to claims 22-24 and 26, as set forth above the ‘719 application claims sodium chloride.
With respect to claim 28, the ‘719 application claims an ionic strength of 40 mM (see e.g. claim 36).
With respect to claim 29, the ‘719 application claims the same zinc concentration (see e.g. claim 13).

With respect to claim 33, the ‘719 application claims glycerol (see e.g. claim 33).
With respect to claim 34, the ‘719 application claims an isotonic composition (see e.g. claim 37).
With respect to claim 35, the ‘719 application claims the same pH range (see e.g. claim 38).
With respect to claim 36, the ‘719 application claims the same preservatives (see e.g. claim 42).
With respect to claim 38, the ‘719 application claims the same zinc binding compounds (see e.g. claim 16).
With respect to claim 39, the ‘719 application claims a composition substantially free of the zinc binding compounds (see e.g. claim 24).
With respect to claim 41, the ‘719 application claims treatment of diabetes mellitus (see e.g. claim 74).
With respect to claim 42, the injection device can reasonably be interpreted to a type of container.
With respect to claim 43, as set forth above the ‘719 application claims an injection device.
With respect to claim 51, as set forth above the ‘719 application claims a composition substantially free of zinc binding compounds.
With respect to claim 52, as set forth above the ‘719 application claims a composition with dodecyl maltoside.

With respect to claim 54, as set forth above the ‘719 application claims a composition substantially free of zinc binding compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6. Claims 1, 2, 6-9, 11, 20-29, 31, 33-36, 38, 39, 41, 42, 44, and 51-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9, 12, 19-33, 35, 36, 38-42, 46, 48, and 83 of copending Application No. 17/044,729 and Wilson et al. (US 2015/0273022 A1, published 1 October 2015). 
The ‘729 application claims an infusion pump containing insulin, ionic zinc, and a nonionic surfactant (see e.g. claim 1). 
The difference between the ‘729 application and the claimed invention is that ‘729 does not provide a single claim to a composition with insulin, ionic zinc, alkyl glycoside, a nicotinic compound, and a salt.
However, the ‘729 application does provide a separate claims to a composition having nicotinic acid or nicotinamide (see e.g. claim 48). The ‘729 application further claims a tonicity modifying agent (see e.g. claim 35), including a composition where chloride is present (see e.g. claim 39).
The relevance of ‘022 is set forth above. As found above, the ‘022 art teaches inclusion of sodium chloride or sodium acetate.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, the ‘729 application claims overlapping insulins (see e.g. claim 3).
With respect to claim 6, the ‘729 application claims overlapping doses (see e.g. claims 1 and 8).
With respect to claims 7 and 8, as set forth above the ‘729 application claims nicotinic acid and nicotinamide. 
With respect to claim 9, the formulation of ‘022 includes 6.106 mg/ml nicotinamide, which given the formula weight of nicotinamide (122.12 g/Mol) is 50 mM.
With respect to claim 11, the ‘729 application claims dodecyl maltoside (see e.g. claims 22-25).
With respect to claims 20 and 21, the ‘729 application claims the same level of surfactants (see e.g. claim 33).

With respect to claim 28, as set forth above the specification does not indicate that the concentration of the salt is for any particular purpose or to solve a particular problem, and as such absent any indication of unexpected results it would have been obvious to one of ordinary skill in the art to discover the optimum concentration of the salt through normal optimization procedures common to the pharmaceutical arts. See MPEP 2144.05 II. A. Furthermore, the ‘729 application indicates tonicity modifying agents at 40 mM (see e.g. claim 40).
With respect to claim 29, the ‘729 application claims the same level of ionic zinc (see e.g. claim 9).
With respect to claim 31, the ‘729 application claims the same compounds (see e.g. claims 35 and 36).
With respect to claim 33, the ‘729 application claims glycerol (see e.g. claim 38).
With respect to claim 34, the ‘729 application claims an isotonic solution (see e.g. claim 41).
With respect to claim 35, the ‘729 application claims the same pH range (see e.g. claim 42).
With respect to claim 36, the ‘729 application claims the same preservatives (see e.g. claim 46).
With respect to claim 38, the ‘729 application claims the same zinc binding species (see e.g. claim 12).

With respect to claim 41, the ‘729 application claims treatment of diabetes mellitus (see e.g. claim 83).
With respect to claim 42, the medical infusion pump of ‘729 can reasonably be considered a type of container.
With respect to claim 44, as set forth above the ‘729 application claims a medical infusion pump.
With respect to claims 51-54, as set forth above the ‘729 application in view of ‘022 teaches these limitations regarding a composition substantially free of zinc binding compounds (see e.g. claim 20 of ‘729). The ‘729 application claims inclusion of dodecyl maltoside and level of dodecyl maltoside (see e.g. claims 23-25 and 33).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments (all NSDP rejections):
	The Applicants state that they disagree with the rejections but request they be held in abeyance until indication of allowable subject matter.
	There is no provision for a rejection to be held in abeyance. A proper response to a rejection for nonstatutory double patenting includes amendment of claims to distinguish from the conflicting claims in co-pending applications or issue patents, filing of a terminal disclaimer, or persuasive arguments as to why the rejection is incorrect. 

	As no TD has been filed and the claims are not distinguished from the applications of record, the rejections are modified and maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.J.M/Patent Examiner, Art Unit 1658  

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658